DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Engh (US Patent Pub. 20070173858A1).
Engh discloses a system of components for a bi-cruciate retaining procedure (apparatus and method for sculpting a joint surface).  Specifically in regards to claim 21, Engh discloses a tibial tray trial (941) having a U-shaped body portion with a lateral side and a medial side configured to receive an island on a proximal tibia to preserve an anterior cruciate ligament of a patient (Fig. 45-46; and Para. [0140]-[0142]). A tibial tray trial insert (940) configured to be coupled to the tibial tray trial (941), wherein the tibial tray trial insert (940) including at least one of a peg (stem extending from 944) and  keel (951) configured to insert into one or more prepared recesses in the proximal tibia (Fig. 45-46; and Para. [0140]-[0142]). A lateral and medial tibial bearing trials (942,943) configured to couple to the tibial tray trial (941), the lateral tibial bearing trial configured to couple to the lateral side of the tibial tray trial (941)and be disposed lateral of the island when assembled and the medial tibial bearing trial configured to couple to the medial side of the tibial tray trial (941)and be disposed lateral of the island when (Fig. 45-46; and Para. [0140]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-23, 25, 36-37, 39, and 40-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engh in view of McKinnon et al (US Patent Pub. 20100305711A1).
Engh discloses a system of components for a bi-cruciate retaining procedure comprising a tibial tray trial, tibial tray trial insert, and lateral and medial tibial bearing trials.  However, Engh is silent as to a tibial template having apertures and cutting slots.
McKinnon discloses a system of components for a bi-cruciate retaining procedure (methods and apparatus for performing knee arthroplasty). Specifically in regards to claim 22, McKinnon recites tibial template (244) having a U-shaped body portion with a lateral side (250) and a medial side (248), the tibial template (240) configured leave intact the island (40), the template (244) forming a lateral passage (opening connected to 278) and a lateral anterior drill guide (hole on 250) on the lateral side (250) (Fig. 108-110, 115-140; and Para. [0192]-[0194], [0197]).  In regards to claim 23, McKinnon discloses wherein the tibial template (244) includes apertures there through configured to receive at least one pin (pins shown in Fig. 118) (Fig. 118).  In regards to claim 25, McKinnon discloses wherein the tibial template (244) includes one or more slots (278) there through, the slots configured for a cutting tool (276) that is operable to prepare a keel recess in the proximal tibia (The punch 276 shown in Fig. 129-132 demonstrates forming of keel cavity 272 through gaps 278.) (Fig. 129-132 and 140; and Para. [0198], [0200]-[0201],[0204]-[0205]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Engh by adding a tibial template in view of McKinnon in order to a have a means to gauge and visualize what the final position of a bicruciate retaining tibial implant will be on the proximal tibia, in order to ensure appropriate coverage, that the implant will not hang over the cortical rim of the proximal tibia, that the clearance between the implant and eminence will be appropriate, and to check other alignments, clearances and spacings (Para. [0194]).
In regards to claims 36-37 and 39 Engh discloses a system of components for a bi-cruciate retaining procedure (apparatus and method for sculpting a joint surface).  Specifically, Engh discloses a tibial tray trial (941) having a U-shaped body portion with a lateral side and a medial side configured to receive an island on a proximal tibia to preserve an anterior cruciate ligament of a patient (Fig. 45-46; and Para. [0140]-[0142]). A tibial tray trial insert (940) configured to be coupled to the tibial tray trial (941), wherein the tibial tray trial insert (940) including at least one of a peg (stem extending from 944) and  keel (951) configured to insert into one or more prepared recesses in the proximal tibia (Fig. 45-46; and Para. [0140]-[0142]). A lateral and medial tibial bearing trials (942,943) configured to coupled to the tibial tray trial (941), the lateral tibial bearing trial configured to couple to the lateral side of the tibial tray trial (941)and be disposed lateral of the island when assembled and the medial tibial bearing trial configured to couple to the medial side of the tibial tray trial (941)and be disposed lateral of the island when (Fig. 45-46; and Para. [0140]).  However, Engh is silent as to a tibial template having apertures and cutting slots.
McKinnon discloses a system of components for a bi-cruciate retaining procedure (methods and apparatus for performing knee arthroplasty). Specifically in regards to claim 36, McKinnon recites tibial template (244) having a U-shaped body portion with a lateral side (250) and a medial side (248), the tibial template (240) configured leave intact the island (40), the template (244) forming a lateral passage (opening connected to 278) and a lateral anterior drill guide (hole on 250) on the lateral side (250) (Fig. 108-110, 115-140; and Para. [0192]-[0194], [0197]).  In regards to claim 37, McKinnon discloses wherein the tibial template (244) includes apertures there through configured to receive at least one pin (pins shown in Fig. 118) (Fig. 118).  In regards to claim 39, McKinnon discloses wherein the tibial template (244) includes one or more slots (278) there through, the slots configured for a cutting tool (276) that is operable to prepare a keel recess in the proximal tibia (The punch 276 shown in Fig. 129-132 demonstrates forming of keel cavity 272 through gaps 278.) (Fig. 129-132 and 140; and Para. [0198], [0200]-[0201],[0204]-[0205]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Engh by adding a tibial template in view of McKinnon in order to a have a means to gauge and visualize what the final position of a bicruciate retaining tibial implant will be on the proximal tibia, in order to ensure appropriate coverage, that the implant will not hang over the cortical rim of the proximal tibia, that the clearance between the implant and eminence will be appropriate, and to check other alignments, clearances and spacings (Para. [0194]).
In regards to claims 40-41 Engh discloses a system of components for a bi-cruciate retaining procedure (apparatus and method for sculpting a joint surface).  Specifically, Engh discloses a tibial tray trial (941) having a U-shaped body portion with a lateral side and a medial side configured to receive an island on a proximal tibia to preserve an anterior cruciate ligament of a patient (Fig. 45-46; and Para. [0140]-[0142]). A tibial tray trial insert (940) configured to be coupled to the tibial tray trial (941), wherein the tibial tray trial insert (940) including at least one of a peg (stem extending from 944) and  keel (951) configured to insert into one or more prepared recesses in the proximal tibia (Fig. 45-46; and Para. [0140]-[0142]).  However, Engh is silent as to a tibial template having apertures and cutting slots.
McKinnon discloses a system of components for a bi-cruciate retaining procedure (methods and apparatus for performing knee arthroplasty). Specifically in regards to claim 40, McKinnon recites tibial template (244) having a U-shaped body portion with a lateral side (250) and a medial side (248), the tibial template (240) configured leave intact the island (40), the template (244) forming a lateral passage (opening connected to 278) and a lateral anterior drill guide (hole on 250) on the lateral side (250) (Fig. 108-110, 115-140; and Para. [0192]-[0194], [0197]).  In regards to claim 41, McKinnon discloses wherein the tibial template (244) includes one or more slots (278) there through, the slots configured for a cutting tool (276) that is operable to prepare a keel recess in the proximal tibia (The punch 276 shown in Fig. 129-132 demonstrates forming of keel cavity 272 through gaps 278.) (Fig. 129-132 and 140; and Para. [0198], [0200]-[0201],[0204]-[0205]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Engh by adding a tibial template in view of McKinnon in order to a have a means to gauge and visualize what the final position of a bicruciate retaining tibial implant will be on the proximal tibia, in order to ensure appropriate coverage, that the implant will not hang over the cortical rim of the proximal tibia, that the clearance between the implant and eminence will be appropriate, and to check other alignments, clearances and spacings (Para. [0194]).


Claims 24 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engh in view of McKinnon as applied to claims 22 and 36, and further in view of May et al (US Patent Pub. 20090125114A1).
Engh in view of McKinnon discloses a system of components for a bi-cruciate retaining procedure comprising a tibial tray trial, tibial tray trial insert, and lateral and medial tibial bearing trials; and wherein a to a tibial template having apertures and cutting slots is also included.  However, the combination is also silent as to a tibial mask configured to couple to the template.  May discloses a system of components for a bi-cruciate retaining procedure (knee joint prosthesis system and method for implantation). Specifically in regards to claim 24 and 38, May discloses a tibial mask (1194) configured to couple to the tibial template (1192) (Fig. 108 and 114-116; and Page 13 Para. [0166]-[0168] and Page 14 Para. [0171]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the system of Lackey by adding a tibial alignment member to the system in view of May in order to verify the tibial offset needed (Page 13 Para. [0167]).




Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engh in view of May.
Engh discloses a system of components for a bi-cruciate retaining procedure comprising a tibial tray trial, tibial tray trial insert, and lateral and medial tibial bearing trials.  However, Engh is silent as to the specifics of each tibial tray trial and tibial tray trial insert having a plurality of version each version defined by different dimensions. May in regards to claim 26, and as shown in Fig. 55A discloses a kit of components that can be used interchangeably with components having various lengths and diameters (If the system of Engh were to be modified by the concept shown in May, namely, the concept of a kit having various components of different sizes to allow a surgeon to pick the components that best fit the patient as needed.  Then Engh would contain a kit containing different sizes of tibial tray trials and tibial tray trial inserts.) (Fig. 55A; and Page 2 Para. [0067] and Page 9 Para. [00136]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Engh by modifying the system to have a kit containing different sizes of tibial tray trials and tibial tray trial inserts in view of May in order to allow for a surgeon to intraoperatively select a desired tibial component (Page 9 Para. [0136]).


Claims 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engh in view of Dunn et al (US Patent 4759350) and Pinczewski et al (US Patent Pub. 20030130665A1).
Engh discloses a system of components for a bi-cruciate retaining procedure comprising a tibial tray trial, tibial tray trial insert, and lateral and medial tibial bearing trials.  However, Engh is silent as to a tibial resection block having a first continuous slot, and a vertical cut guide having medial and lateral slots by which a sagittal resection is made and wherein those slots are open at a proximal surface of the vertical cut guide.
Dunn discloses a system of components for a bi-cruciate retaining procedure (instruments for shaping distal femoral and proximal tibial surfaces). Specifically in regards to claim 27-28, Dunn recites a tibial resection block (cutting platform 107) configured to be fixed to an anterior portion of the proximal tibia, the tibial resection block (cutting platform 107) defining a first slot (110) that continuously extends in a medial-lateral direction (The cutting platform disclosed in Dunn is a resection block since the slot 110 is used to guide a saw blade to cut into the tibia.) (Fig. 14; and Col. 15 lines 4-35). The first slot (slot 110) is configured to act as a guide for performing a proximal resection of both the medial portion and lateral portion of the proximal tibia (Fig. 14-15A; Col. 15 lines 4-35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Engh by including a tibial resection guide as taught in Dunn in order to have a means to guide a cutting tool to resect a desired thickness of bone from across the proximal tibia (Col. 15 lines 30-35). However, the combination is still silent as to a vertical cut guide having medial and lateral slots by which a sagittal resection is made and wherein those slots are open at a proximal surface of the vertical cut guide.
Pinczewski discloses a system of components for a bi-cruciate retaining procedure (method of arthroplasty on a knee joint and apparatus for use in the same). Specifically in regards to claim 27, Pinczewski recites a vertical cut guide (tibiofemoral cutting block 38) configured to be received in the first slot (80,82) of the tibial resection block (platform 40),and the vertical cut guide (38) is configured to define both a medial slot (channel 73(a)) for performing a first sagittal resection of the medial portion of the proximal tibia and a lateral slot (channel 73(b)) for performing a second sagittal resection of the lateral portion of the proximal tibia (The tongue 78 of the component 68 is inserted into the lower slot 64 of tibiofemoral cutting block 38 of Pinczewski which is then capable of being inserted into slot 110 of the platform 107 of Dunn thereby allowing the tibiofemoral cutting block 38 of Pinczewski to be positioned along any space in the medial-lateral direction relative to the tibial surface.) (Fig. 8-11; and Page 6 Para. [0136] to Page 7 Para. [0142]).  In regards to claim 28, Pinczewski discloses wherein the vertical cut guide (38) is configured such that the medial and lateral slots (73a,73b) are open at a proximal surface of the vertical cut guide (38) (Fig. 10a).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the system of Lackey by including a vertical cut guide having medial and lateral slots by which a sagittal resection is made and wherein those slots are open at a proximal surface of the vertical cut guide as taught in Pinczewski in order to have a means to guide a cutting tool to resect a portion of bone from the femur and slots for guiding downwardly directed cuts into the tibia during the tibial resection (Page 6 Para. [0138]).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engh in view of Dunn and Pinczewski as applied to claim 27, and further in view of Wilkinson (US Patent 9492183B2).
Engh in view of Dunn and Pinczewski disclose a system of components for a bi-cruciate retaining procedure comprising a tibial tray trial, tibial tray trial insert, and lateral and medial tibial bearing trials; and a tibial resection block and a vertical cutting guide having medial and lateral slots.  However, the combined references are silent as to the medial and lateral slots being partially closed at the proximal surface of the vertical cut guide. 
Wilkinson discloses a system of components for a bi-cruciate retaining procedure (patient-matched instrumentation and methods). Specifically in regards to claim 29, Wilkinson recites wherein the vertical cut guide (implementation 1700) is configured such that the medial and lateral slots (see Fig. 2 below) are each at least partially closed by a wall (bottom surface of guide 1780) at a proximal surface of the vertical cut guide (implementation 1700) (Fig. 41-44; and Col. 12 lines 12-67). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by addition to the system disclosed by Engh in view of Dunn and Pinczewski  of a detachable guide 1780 as taught in Wilkinson that can be used with the vertical cut guide disclosed in Pinczewski in order to have a means to avoid interfering with the trialing/balancing process that, in some implementations, may occur prior to resection of anterior portions of the eminence and which provides a means to resect the anterior eminence with the same instrument (Col. 12 lines 14-19 and 29-34).


    PNG
    media_image1.png
    629
    693
    media_image1.png
    Greyscale

Figure 1:  Wilkinson demonstrating the medial and lateral cut slots.


Claims 30-31, 33, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engh in view of Dunn and Pinczewski as applied to claim 27, and further in view of Nadzadi et al (WIPO Pub. 2008/091358 A1).
Engh in view of Dunn and Pinczewski disclose a system of components for a bi-cruciate retaining procedure comprising a tibial tray trial, tibial tray trial insert, and lateral and medial tibial bearing trials; and a tibial resection block and a vertical cutting guide having medial and lateral slots.  However, the combined references are silent as to the medial and lateral slots terminating at partial bores that are configured to receive pins therein and wherein those pins act to inhibit the undercutting of the island during the sagittal resections. 
Nadzadi disclose a system of components for a bi-cruciate retaining procedure (systems, methods, and devices for tibial resection).  Specifically in regards to claims 30,  Nadzadi recites a vertical cut guide (12 and 14) having medial and lateral slots (vertical slots within each of 34,36)  terminate at partial bores (30,32) that are configured to receive pins therein (Fig. 1; and Page 6 Para. [0040]).  In regards to claims 31,  Nadzadi further recites wherein the pins act to inhibit undercutting of the island during the first and second sagittal resections when using the sagittal slot as a guide (Fig. 7-8; and Page 11 Para. [0055]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Engh in view of Dunn and Pinczewski by modifying the shape of the medial and lateral slots in the vertical cut guide of Pinczewski to terminate in partial bores configured to hold pins as taught in Nadzadi in order to minimize the possibility of undercutting the resection and overextending the cuts which may damage the surrounding soft tissue (Page 8 Para. [0045]).
In regards to claim 33, Engh in view of Dunn, Pinczewski and Nadzadi disclose a system of components for a bi-cruciate retaining procedure comprising a tibial tray trial, tibial tray trial insert, and lateral and medial tibial bearing trials; and a tibial resection block and a vertical cutting guide having medial and lateral slots that terminate in partial bores.  However, the combination is silent as to a tibial resection guide configured to couple to the vertical cut guide and rotate relative thereto.   Dunn further discloses a tibial resection guide (115) configured to couple to the vertical cut guide and rotate relative thereto, the tibial resection guide (115) having a stylus (118) configured to engage a lowest point of a medial tibial plateau (As can be seen in Fig. 15-15A, a tibial resection guide 115 includes a lip 117 for fitting, as shown in FIG. 15, into a slot of a cutting guide.  This lip 117 is fully capable of being inserted into slots 60,62,64 of the block 38 of Pinczewski, see Fig. 10a of Pinczewski, and the gauge 118 of the guide 115 is fully capable of rotating in the hole 119 of guide 115 relative to the block 38 of Pinczewski.) (Fig. 15-15A; and Col. 15 line 65 to Col. 16 line 24).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Engh in view of Dunn and Pinczewski by adding the tibial resection guide of Dunn to work in connection with the slots in the vertical cut guide of Pinczewski as taught in Dunn in order to have a tool by which the surgeon can set the depth of cut across the proximal tibia (Col. 16 lines 19-21).
In regards to claim 35, Engh in view of Dunn, Pinczewski and Nadzadi disclose a system of components for a bi-cruciate retaining procedure comprising a tibial tray trial, tibial tray trial insert, and lateral and medial tibial bearing trials; and a tibial resection block and a vertical cutting guide having medial and lateral slots that terminate in partial bores.  However, the combination is silent as to the vertical cut guide being adjustable relative to the tibial resection block and is configured with a body to space the medial and lateral slots relative to one another.  Pinczewski further discloses the vertical cut guide (38) being adjustable relative to the tibial resection block and is configured with a body (body of 38 shown between 73a,73b) to space the medial and lateral slots (73a,73b) relative to one another to set a location for the first and second sagittal resections (The tongue 78 of the component 68 is inserted into the lower slot 64 of tibiofemoral cutting block 38 of Pinczewski which is then capable of being inserted into slot 110 of the platform 107 of Dunn thereby allowing the tibiofemoral cutting block 38 of Pinczewski to be positioned along any space in the medial-lateral direction relative to the tibial surface.) (Fig. 8-11; and Page 6 Para. [0136] to Page 7 Para. [0142]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the system of Engh in view of Dunn and Pinczewski by including a vertical cut guide having medial and lateral slots by which a sagittal resection is made and wherein those slots are open at a proximal surface of the vertical cut guide as taught in Pinczewski in order to have a means to guide a cutting tool to resect a portion of bone from the femur and slots for guiding downwardly directed cuts into the tibia during the tibial resection (Page 6 Para. [0138]).

Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engh in view of Dunn, Pinczewski and Nadzadi as applied to claim 30, and further in view of Wilkinson (US Patent Pub. 20100305575A1, referred to herein as PatPub ‘575).
Engh in view of Dunn, Pinczewski and Nadzadi disclose a system of components for a bi-cruciate retaining procedure comprising a tibial tray trial, tibial tray trial insert, and lateral and medial tibial bearing trials; and a tibial resection block and a vertical cutting guide having medial and lateral slots.  However, the combined references are silent as to system also comprising an alignment guide with elongated arms that are configured to slidably be located in the medial and lateral slots.
PatPub ‘575 discloses a system of components for a bi-cruciate retaining procedure (methods and apparatus for performing knee arthroplasty). Specifically in regards to claim 32, PatPub ‘575 discloses an alignment guide (160) with elongated arms (176,174) that are configured to be slidably located in the medial and lateral slots, the alignment guide (160) configured to aid in the positioning of the vertical cut guide relative to the medial and lateral portions of the proximal tibia (Fig. 49a-49e and 70; and Page 16 Para. [0129]-[0133]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Engh in view of Dunn, Pinczewski and Nadzadi by adding an alignment guide of PubPat ‘575 to work in connection with the slots in the vertical cut guide of Pinczewski as taught in PubPat ‘575 in order to have a tool by which the surgeon can determine or confirm the width of a tibial eminence (Page 16 Para. [0133]).

Response to Arguments
After examination of Applicant’s appeal brief filed on 9/20/22, examiner has withdrawn the previous 112 rejections of claims 24 and 38.  
Applicant’s arguments, see Appeal Brief pg. 10-17, filed 9/20/22, with respect to Claim 21 rejected over Lackey have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 22-23, 25, 36-37, and 39-41 over the May reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775